Citation Nr: 0503350	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

On January 2004 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The current rating for the veteran's service-connected 
bilateral tinnitus is 10 percent, which is the maximum 
scheduler evaluation permitted by the applicable law, to 
include the rating criteria.
 
3.  The veteran's service-connected tinnitus does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 


CONCLUSION OF LAW

There is no legal basis for an initial schedular evaluation 
in excess of 10 percent for service-connected bilateral 
tinnitus; and the criteria for referral to the Director of 
Compensation and Pension for an extraschedular initial rating 
for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.3, 
4.87, Diagnostic Code 6260 (prior and subsequent to June 13, 
2003); VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
There was a significant change in the law prior to the 
veteran's claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  
 
As to the veteran's claim for a schedular initial rating in 
excess of 10 percent for bilateral tinnitus, for the reasons 
explained below, the facts are not in dispute and the claim 
is denied as a matter of law.  The veteran has been notified, 
to include in a November 2003 Statement of the Case and a 
April 2004 Supplemental Statement of the Case, that the law 
as interpreted by VA affords only a single 10 percent 
schedular rating for bilateral tinnitus.  There is no dispute 
as to whether the veteran has bilateral tinnitus.  The law 
and not the facts are dispositive in this case.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, lack of legal eligibility.  38 C.F.R § 
3.159(d).  Any error concerning notice or timing of notice 
must be considered nonprejudicial because under the facts of 
this case, the appellant is not entitled to the benefit 
sought on appeal as a matter of law.  Where the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the decision, the case 
should not be remanded for development that could not 
possibly change the outcome of the decision.  The failure to 
carry out such required development under those circumstances 
is nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  See Valiao v. Principi, 17 
Vet. App. 229 (2003).   See also VAOPGCPREC 5-2004. 
 
Furthermore, in VAOPGCPREC 2-2004, the VA General Counsel 
held that under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected bilateral tinnitus because there is no information 
or evidence that could substantiate the claim, as entitlement 
to separate ratings is barred by current Diagnostic Code (DC) 
6260 and by the previous versions of DC 6260 as interpreted 
by a precedent opinion of the General Counsel that is binding 
on all Department officials and employees.  
 
As for the matter of whether the veteran is entitled to an 
extraschedular rating for bilateral tinnitus, this is a case 
where, in response to notice of its decision on the claim for 
service connection for tinnitus (which was granted), which 
was a claim for which VA had already given the 
section 5103(a) notice in March 2002, VA received the 
veteran's notice of disagreement that raised a new issue, 
entitlement to an initial rating in excess of 10 percent for 
now-service-connected tinnitus.  Under 38 U.S.C. § 5103(a), 
the Department of Veterans Affairs (VA), upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  Thus, 38 U.S.C.A. 
§ 5103(a) notice was not required on the matter of an 
extraschedular initial rating, in excess of the maximum 
schedular rating of 10 percent, for tinnitus. 
 
Factual Background

In February 2002, the RO received the veteran's initial claim 
for service connection for tinnitus.  Post-service VA medical 
records showed a history and a diagnosis of chronic tinnitus.  
These treatment reports included medical opinions that noted 
a long history of bilateral tinnitus and related the 
condition to exposure to noise exposure during service in 
Vietnam, to include artillery fire, bombs and explosions.  In 
a February 2003 rating decision the RO granted service 
connection for tinnitus effective February 2002, evaluated as 
10 percent disabling.  

In the April 2003 notice of disagreement the veteran argued 
that he was entitled to a rating in excess of 10 percent 
because the service-connected tinnitus interfered with his 
earning potential.  Specifically, the veteran claimed that 
loss of employment prior to 1999 was likely due to poor job 
performance as a result of the tinnitus.  Post-service 
medical and employment records in the file showed no evidence 
that the veteran's condition interfered with his employment, 
nor that it resulted in frequent periods of hospitalization.  
 
The veteran has perfected an appeal on the issue of 
entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus.  He contends that the condition should be 
rated at a level greater than 10 percent due to its chronic 
nature.

Analysis
 
Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.
 
Before 1999, the rating schedule authorized a 10 percent 
disability rating for tinnitus incurred as a result of trauma 
to the head.  See 38 C.F.R. § 4.87a, DC 6260 (1998) 
(providing for a 10 percent rating where tinnitus is 
"[p]ersistent as a symptom of head injury, concussion or 
acoustic trauma.").  In 1999, the Rating Schedule was 
amended, 64 Fed. Reg. 25,202, 25,210 (1999), to provide 
service connection for "Tinnitus, recurrent," regardless of 
its etiology.  See 38 C.F.R. § 4.87, DC 6260 (1999-2004).  
Additionally, a note was added in the 1999 amendment 
instructing raters that:  "A separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes."  38 C.F.R. § 4.87, DC 6260.  
 
In VAOPGCPREC 2-2003, the VA General Counsel held that 
Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  Under 
this opinion, separate ratings for tinnitus for each ear may 
not be assigned under DC 6260 or any other diagnostic code.
 
In the present case, only the version of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, as in effect after its revision in 
1999, is applicable, since the veteran's claim for service 
connection for tinnitus (as liberally construed by the RO) 
was filed no earlier than February 2002.
 
Under the applicable law and regulation, a schedular 
evaluation for tinnitus is to be considered a rating of a 
single disability not to exceed 10 percent, such as 38 C.F.R. 
§ 4.124a, DC 8046, which provides that, for purposes of 
rating cerebral arteriosclerosis, "[p]urely subjective 
complaints such as headache, dizziness, tinnitus, insomnia 
and irritability . . . will be rated 10 percent and no more 
under diagnostic code 9305."  Similarly, a note added in the 
1999 amendment to Diagnostic Code 6260 instructing raters 
that "[a] separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes," indicates 
by implication that only a single 10 percent rating for 
manifestations of tinnitus is warranted for a particular 
veteran.  See 38 C.F.R. § 4.87, DC 6260 (2004).  For the 
reasons set forth above, in the Board's view, the RO was 
correct in assigning a single 10 percent rating for bilateral 
tinnitus.  The RO's interpretation of the law in the context 
of the facts before it was legally correct.  
 
Further, the Board is bound by VAOPGCPREC 2-2003, holding 
that Diagnostic Code 6260 provides for only one 10 percent 
rating for bilateral tinnitus, rather than a separate 10 
percent rating for each ear.  That is, by law, 10 percent is 
the maximum evaluation allowed for bilateral tinnitus.  
Accordingly, the claim for a rating in excess of 10 percent 
for bilateral tinnitus is denied due to the absence of legal 
merit, or the lack of entitlement under the law.  Sabonis v. 
West, 6 Vet. App. 426, 430 (1994). 
 
Moreover, Diagnostic Code 6260 has been revised twice in 
recent years, once since the veteran filed his current claim.  
The second amendment was made effective June 13, 2003.  68 
Fed. Reg. 25,822-823 (May 14, 2003) (codified at 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003).  Under the second 
amendment, it was clearly articulated in Note (2) that only a 
single evaluation is allowed for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Similarly, as noted above, VAOPGCPREC 2-2003 (May 22, 2003) 
held that separate ratings for tinnitus for each ear may not 
be assigned under Diagnostic Code 6260 or any other 
diagnostic code before and after the 1999 regulatory 
amendment.  It was explained that the disability tinnitus 
produced was the perception of noise not the source of the 
perceived noise, whether it be in one or both ears.  The 
aforementioned provides the basis for rating tinnitus as a 
single disease entity.
 
In effect, the revised regulations amend the Rating Schedule 
to state more explicitly the method of evaluation of tinnitus 
under Diagnostic Code 6260.  The intended effect of this 
action is to codify a long-standing VA practice by stating 
that recurrent tinnitus will be assigned only a single 10-
percent evaluation whether it is perceived in one ear, both 
ears, or somewhere in the head.  See 68 Fed. Reg. at 25,822. 
 
With regard to the above analysis, the appellant is advised 
that the Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  As 
such, the Board has no legal authority to grant a current 
claim for an initial schedular rating in excess of 10 percent 
for bilateral tinnitus.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected tinnitus.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  There is no evidence in the claims file 
of frequent periods of hospitalization for tinnitus, nor is 
there any indication that the veteran's tinnitus has caused 
marked interference with employment.  Accordingly, the Board 
finds that this case does not warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b). 
 

ORDER
 
An initial rating in excess of 10 percent for bilateral 
tinnitus is denied.
 
 
  
	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


